Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,372,903. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim determining whether or not a message transmitted on the one or more buses connected to the fraud detecting electronic controller conforms to the rules based on fraud detection rules; receiving delivery data including updated fraud detection rules and bus type information indicating one of a plurality of bus types to which the updated fraud detection rules are to be applied; determining whether or not a vehicle in which the on-board network system is installed is running; when the vehicle is determined to be running, additionally determining whether or not the bus type information indicates a drive bus which is connected to an electronic controller related to travel of the vehicle; (i) when the bus type information indicates the drive bus, not conducting an update process with the updated fraud detection rules; and (ii) when the bus type information does not indicate the drive bus, updating the fraud detection rules to the updated fraud detection rules.  The patent claims bus types, whereas the instant application claims network types.  It would have been obvious to use bus types or networks types interchangeably since a bus and network are both used to transmit data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everett et al. (U.S. Patent No. 8,311,858).

Regarding claims 1, 13, and 17, Everett et al. teaches a method used in an on-board network system provided with a plurality of electronic controllers that exchange messages by communication over one or more networks, and a fraud detecting electronic controller connected to the one or more networks, the method comprising: determining, in the fraud detecting electronic controller, whether or not a message transmitted on the one or more networks connected to the fraud detecting electronic controller conforms to the rules based on fraud detection rules (col. 6, lines 22-45); querying an external device whether or not there is delivery data for updating the fraud detection rules (col. 4, lines 40-56); when there is the delivery data for updating the fraud detection rules, receiving, from an external device external to the on-board network system, the delivery data including updated fraud detection rules and network type information indicating one of a plurality of network types to which the updated fraud detection rules are to be applied (col. 29, line 65 through col. 30, line 9); determining whether or not a vehicle in which the on-board network system is installed is running (col. 8, lines 39-49); when the vehicle is determined to be running, additionally determining whether or not the network type information indicates a drive network that is connected to an electronic controller related to travel of the vehicle (col. 8, lines 50-67); (i) when the network type information indicates the drive network, not conducting an update process with the updated fraud detection rules (fig. 26, executes when driving); and (ii) when the network type information does not indicate the drive network, updating the fraud detection rules to the updated fraud detection rules (fig. 28, executes when connected to network).

Regarding claims 2, 14, and 18, Everett et al. teaches wherein when the network type connected to the fraud detecting electronic controller is indicated by the network type information, the fraud detecting electronic controller treats a certain update condition as satisfied, and performs the update (col. 4, lines 21-39).

Regarding claims 3, 15, and 19, Everett et al. teaches wherein the delivery data includes a plurality of updated fraud detection rules and network type information indicating a network type corresponding to each of the plurality of updated fraud detection rules, and the fraud detecting electronic controller conducts the receiving of the delivery data by communicating with the external device, extracts from the delivery data updated fraud detection rules corresponding to network type information matching the network type connected to the fraud detecting electronic controller, and updates the fraud detection rules associated with the determination to the extracted updated fraud detection rules (col. 30, lines 40-57).

Regarding claims 4, 16, and 20, Everett et al. teaches wherein the delivery data includes a plurality of updated fraud detection rules and network type information indicating network type corresponding to each of the plurality of updated fraud detection rules, one of the electronic controllers conducts the receiving of the delivery data, includes each of the updated fraud detection rules from the delivery data in a message with an attached message ID for updating fraud detection rules according to the network type indicated by the corresponding network type information, and transmits the message over the one or more networks, and the fraud detecting electronic controller receives, from the one or more networks, the message with the message ID for updating fraud detection rules according to the network type connected to the fraud detecting electronic controller, and updates the fraud detection rules associated with the determination to the updated fraud detection rules included in the message (col. 27, lines 38-56).

Regarding claim 5, Everett et al. teaches wherein the delivery data includes associated information, a certain update condition is a condition related to the associated information, and the updating of the fraud detection rules is conducted when the associated information in the received delivery data satisfies the certain update condition, and is not conducted when the associated information does not satisfy the certain update condition (col. 38, line 49 through col. 39, line 7).

Regarding claim 6, Everett et al. teaches wherein whether or not the certain update condition is satisfied is determined according to a result of comparing the associated information to information stored by the electronic controller or the fraud detecting electronic controller (fig. 28, ref. num 2806).

Regarding claim 7, Everett et al. teaches wherein the associated information indicates a version of the updated fraud detection rules, and when the associated information indicates a version newer than the version of the fraud detection rules serving as a basis of the determination, the fraud detecting electronic controller treats the certain update condition as satisfied, and conducts the update (col. 30, lines 40-57).

Regarding claim 8, Everett et al. teaches wherein the associated information indicates a vehicle type to which the updated fraud detection rules are to be applied, and when the associated information indicates a vehicle type corresponding to a vehicle in which the on-board network system is installed, the certain update condition is treated as satisfied, and the update is conducted (col. 29, line 65 through col. 30, line 9).

Regarding claim 9, Everett et al. teaches wherein the fraud detection rules and the updated fraud detection rules are configured to include a program for determining conformity to the rules (col. 6, lines 22-45).

Regarding claim 10, Everett et al. teaches wherein the delivery data has been subjected to a cryptographic process, and during the receiving of the delivery data, a process corresponding to the cryptographic process is performed (col. 20, lines 12-29).
Regarding claim 11, Everett et al. teaches wherein the plurality of electronic controllers communicate over the one or more networks in accordance with a controller area network (CAN) protocol (col. 27, line 57 through col. 28, line 7).

Regarding claim 12, Everett et al. teaches wherein the plurality of network types includes (i) the drive network connected to an electronic controller related to a travel of the vehicle, the travel of the vehicle including an engine, fuel and a transmission, (ii) a body network connected to an electronic controller related to a control of one of equipment of the vehicle, the equipment including a door lock, an air conditioner, a light and a winker, and (iii) a safety network connected to an electronic controller related to safety, the safety including a brake and an air bag (col. 7, line 15 through col. 8, line 34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433